DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 6593526 B2) in view of Rateiczak et al. (US 2015/0236438) and in view of Yamasaki et al. (US 2008/0099906 A1 hereinafter Yamasaki).

Regarding claim 1, Takeda discloses, in Fig.1, a connection structure comprising: a circuit body including a flexible printed circuit (1) having a wiring pattern (2); and a conductive body (6) connected to a mounting surface of the circuit body (see 2) using a solder (4) and connecting the mounting surface of the circuit body (6 is contacting the surface of 2 through solder 4), the conductive body having a pair of connection portions (6a and 6b) opposed to each other and extending along the mounting surface (6a and 6b extend along 2), the solder comprising solder fillets (see portions of 4 surrounding 6a and 6b) located around the pair of connection portions and extending along the mounting surface (2), a first fillet width of one solder fillet among the solder fillets located in an inside region between the pair of connection portions (see solder between 6a and 6b) and a second fillet width of another solder among the solder fillets located in an outside region of one of the pair of connection portions ( see solder on outside of 6a and 6b), which is on a side opposite to the inside region across the one of the pair of connection portions ( see outside solder 4 on the outer perimeter of 6a or 6b).
Takeda fails to specifically disclose the first fillet width of one solder fillet among the solder fillets located in an inside region between the pair of connection portions being larger than the second fillet width of another solder among the solder fillets located in an outside region of one of the pair of connection portions and having the conductive body contacting the mounting surface of the circuit body.
Rateiczak discloses, in Fig.4, a first fillet (4) width of one solder fillet among the solder fillets located in an inside region between the pair of connection portions (3) being larger than the second fillet width of another solder among the solder fillets (see inside fillet larger than outside fillet) located in an outside region of a  connection portion (3).

Yamasaki discloses, in Fig.4A-4B, having the conductive body contacting the mounting surface of the circuit body (see bottom surface of conductive body13 that directly contacts the top surface of 12).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the conductive body of Takeda to directly contact the mounting surface of the circuit body as shown by Yamasaki in order to provide any mechanical stress to be directed towards the mounting surface of the circuit body and thus prevent the cracking of the solder during shock and vibration which will lead to electrical disconnection and circuitry failure.
	Regarding claim 3, Takeda discloses, wherein the conductive body includes a link portion (see U shaped joining portion of 6 that is between 6a and 6b in Fig.1)which connects the pair of connection portions (6a and 6b), the link portion connected to the mounting surface of the circuit body using the solder ( U shaped joining portion is connected to the mounting surface 2 with solder 4).
DETAILED ACTION

Allowable Subject Matter
	Claim 2 is allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an electronic element attached to the mounting surface to connect the conductive body and 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Groenhuis et al. (US 9418919 B2) Matsuhita et al. (US 8944310 B2) and Nakamura (US6175086 B1)
Groenhuis discloses a leadless chip carrier that improves mountability.
Matsushita discloses a semiconductor connection method on a substrate.
Nakamura discloses a method of mounting a terminal to a circuit board.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848